EXHIBIT 99.1 FORIMMEDIATE RELEASE Financial Contact:Press Contact: Mike Knapp IDT Investor Relations Phone: (408) 284-6515 E-mail: mike.knapp@idt.com Graham Robertson IDT Worldwide Marketing Phone: (408) 284-2644 E-mail: graham.robertson@idt.com IDT REPORTS Q3 FISCAL YEAR 2 Revenue of $120 Million GAAP Net Loss Per Share from Continuing Operations of $0.01 Non-GAAP Net Income Per Share from Continuing Operations of $0.06 SAN JOSE, Calif., Jan. 30, 2012 — Integrated Device Technology, Inc. (IDT®) (NASDAQ: IDTI), the Analog and Digital Company™ delivering essential mixed-signal semiconductor solutions, today announced results for the fiscal third quarter ended January 1, 2012. “We achieved better bottom line results than originally projected for our fiscal third quarter by tightly managing operating expenses,” said Dr. Ted Tewksbury, president and CEO of IDT. “Despite weaker demand for communications, consumer and PC solutions during the December quarter, we saw improved bookings trends for server-related products.New product introductions and design wins increased during the quarter and we continue to win prestigious awards for innovation.While some customer ramps have been delayed by macroeconomic factors, we remain well positioned for multi-year growth driven by the ongoing rollout of cloud computing, 4G wireless infrastructure and mobility platforms.” Recent Highlights IDT recently announced: · It has expanded its portfolio of wireless infrastructure solutions with two low-power, low-distortion radio frequency (RF) to intermediate frequency (IF) mixers and a dual IF variable gain amplifier (VGA) that reduce system cost while increasing signal quality and capacity in 4G base stations. · The industry's most complete and lowest-power timing solution specifically optimized to meet the stringent performance requirements of Intel’s Romley server platform. · It has expanded its leading timing portfolio with the industry's most versatile WAN PLL that supports Synchronous Ethernet, IEEE 1588 and a range of other protocols, making it ideal for cloud-based networking and 4G wireless infrastructure. · It has developed and demonstrated the world's first commercially available oscillators incorporating piezoelectric microelectromechanical system (pMEMS) resonators and packaged these devices in a multi-output clock generator, removing the need for the use of quartz crystal technology and opening new markets within the timing space. · It was honored with Electronic Products' Product of the Year Award for its 3LG family of ±50 ppm CrystalFree™ solid-state oscillators. · Its wide dynamic range energy metering IC was awarded the Leading Product Award at the seventh-annual EDN China Innovation Awards in the Analog/Mixed Signal IC category. · Two IDT mixed-signal product families were included in the prestigious list of EDN magazine's “Hot 100 Products of 2011” an integrated timing, thermal management and fan controller that reduces BOM and application footprint, and the world's first portable audio subsystem with integrated programmable clock generator that eliminates the need for multiple external crystals and oscillators. The following highlights the Company’s financial performance on both a GAAP and non-GAAP basis. The GAAP results include certain costs, charges, gains and losses, which are excluded from non-GAAP results based on management’s determination that they are not directly reflective of ongoing operations. Non-GAAP results are not in accordance with GAAP and may not be comparable to non-GAAP information provided by other companies. Non-GAAP information should be considered a supplement to, and not a substitute for, financial statements prepared in accordance with GAAP. A complete reconciliation of GAAP to non-GAAP results from continuing operations is attached to this press release. · Revenue for the fiscal third quarter of 2012 was $120.0 million, compared with $147.5 million reported in the same period one year ago. · GAAP net loss from continuing operations for the fiscal third quarter of 2012 was $903 thousand or a loss $0.01 per diluted share, versus GAAP net income of $14.9 million or $0.10 per diluted share in the same period one year ago. Fiscal third quarter 2012 GAAP results include $3.3 million in acquisition and restructuring related charges, $4.3 million in stock-based compensation and a $2.1 million net impairment charge related to strategic investments. · Non-GAAP net income from continuing operations for the fiscal third quarter of 2012 was $8.5 million or $0.06 per diluted share, compared with non-GAAP net income from continuing operations of $27.3 million or $0.18 per diluted share reported in the same period one year ago. · GAAP gross profit for the fiscal third quarter of 2012 was $63.9 million, or 53.2 percent, compared with GAAP gross profit of $80.3 million, or 54.5 percent,reported in the same period one year ago. Non-GAAP gross profit for the fiscal third quarter of 2012 was $65.7 million, or 54.7 percent, compared with non-GAAP gross profit of $86.5 million, or 58.6 percent, reported in the same period one year ago. · GAAP R&D expense for the fiscal third quarter of 2012 was $38.4 million, compared with GAAP R&D expense of $40.7 million reported in the same period one year ago. Non-GAAP R&D expense for the fiscal third quarter of 2012 was $34.9 million, compared with non-GAAP R&D of $36.3 million in the same period one year ago. · GAAP SG&A expense for the fiscal third quarter of 2012 was $23.7 million, compared with GAAP SG&A expense of $26.0 million in the same period one year ago. Non-GAAP SG&A expense for the fiscal third quarter of 2012 was $20.6 million, compared with non-GAAP SG&A expense of $22.4 million in the same period one year ago. Webcast and Conference Call Information Investors can listen to a live or replay webcast of the Company’s quarterly financial conference call at http://www.IDT.com. The live webcast will begin at 1:30 p.m. Pacific time on January 30, 2012. The webcast replay will be available after 5 p.m. Pacific time on January 30, 2012. Investors can also listen to the live call at 1:30 p.m. Pacific time on January 30, 2012 by calling (800) 230-1096 or (612) 332-0819. The conference call replay will be available after 5 p.m. Pacific time on January 30, 2012 through 11:59 p.m. Pacific time on February 6, 2012 at (800) 475-6701 or (320) 365-3844. The access code is 231988. About IDT Integrated Device Technology, Inc., the Analog and Digital Company™, develops system-level solutions that optimize its customers’ applications. IDT uses its market leadership in timing, serial switching and interfaces, and adds analog and system expertise to provide complete application-optimized, mixed-signal solutions for the communications, computing and consumer segments. Headquartered in San Jose, Calif., IDT has design, manufacturing and sales facilities throughout the world. IDT stock is traded on the NASDAQ Global Select Stock Market® under the symbol “IDTI.” Additional information about IDT is accessible at www.IDT.com. Follow IDT on Facebook, LinkedIn, Twitter, and YouTube. Forward Looking Statements Investors are cautioned that forward-looking statements in this release, including but not limited to statements regarding demand for Company products, anticipated trends in Company sales, expenses and profits, involve a number of risks and uncertainties that could cause actual results to differ materially from current expectations. Risks include, but are not limited to, global business and economic conditions, fluctuations in product demand, manufacturing capacity and costs, inventory management, competition, pricing, patent and other intellectual property rights of third parties, timely development and introduction of new products and manufacturing processes, dependence on one or more customers for a significant portion of sales, successful integration of acquired businesses and technology, availability of capital, cash flow and other risk factors detailed in the Company’s Securities and Exchange Commission filings. The Company urges investors to review in detail the risks and uncertainties in the Company’s Securities and Exchange Commission filings, including but not limited to the Annual Report on Form 10-K for the fiscal year ended April 3, 2011. All forward-looking statements are made as of the date of this release and the Company disclaims any duty to update such statements. Non-GAAP Reporting The Company presents non-GAAP financial measures because the investor community uses non-GAAP results in its analysis and comparison of historical results and projections of the Company's future operating results. These non-GAAP results exclude restructuring-related costs, acquisition and divestiture-related charges, share-based compensation expense, results from discontinued operations and certain other expenses and benefits. Management uses these non-GAAP measures to manage and assess the profitability of the business.These non-GAAP results are also consistent with another way management internally analyzes IDT’s results and may be useful to investor community. The Company has reconciled non-GAAP results to the most directly comparable GAAP financial measures in the financial tables at the end of this press release. Reference to these non-GAAP results should be considered in addition to results that are prepared under general accepted accounting standards in the United States (GAAP), but should not be considered a substitute for results that are presented in accordance with GAAP. It should also be noted that IDT's non-GAAP information may be different from the non-GAAP information provided by other companies. ### IDT, PureTouch, PowerSmart, and the IDT logo are trademarks or registered trademarks of Integrated Device Technology, Inc. All other brands, product names and marks are or may be trademarks or registered trademarks used to identify products or services of their respective owners. INTEGRATED DEVICE TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended January 1, October 2, January 2, January 1, January 2, 2011 (1) 2011 (1) 2012 (1) 2011 (1) Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Total operating expenses Operating income Other-than-temporary impairment loss on investments ) - - ) - Other income (expense), net ) ) ) Income (loss) from continuing operations before income taxes ) Provision (benefit) for income taxes ) Net income (loss) from continuing operations ) Discontinued operations: Gain from divestiture - - - Loss from discontinued operations ) Provision (benefit) for income taxes - ) Net income (loss) from discontinued operations ) ) ) Net income (loss) $ ) $ Basic net income (loss) per share continuing operations $ ) $ Basic net income (loss) per share discontinued operations ) ) ) Basic net income (loss) per share $ ) $ Diluted net income (loss) per share continuing operations $ ) $ Diluted net income (loss) per share discontinued operations ) ) ) Diluted net income (loss) per share $ ) $ Weighted average shares: Basic Diluted 1) The Company's prior period financial results have been revised to reflect an immaterial correction. During the third quarter of fiscal 2012 the Company identified errors related to its accounting for certain accrued employee retention costs and other accrued liabilities. The Company has concluded that the errors were not material to any of its prior period financial statements and has revised its prior financial statements according to SEC guidance related to immaterial corrections. As a result of the revisions, net income for the three months ended October 2, 2011 and January 2, 2011 decreased by $0.1 million and $0.8 million respectively and net income for the nine months ended January 1, 2012 and January 2, 2011 decreased by $2.5 million and $2.2 million, respectively. INTEGRATED DEVICE TECHNOLOGY, INC. RECONCILIATION OF GAAP TO NON-GAAP (Unaudited) (In thousands, except per share data) Three Months Ended Nine Months Ended January 1, October 2, January 2, January 1, January 2, 2011 (1) 2011 (1) 2012 (1) 2011 (1) GAAP net income (loss) from continuing operations $ ) $ GAAP diluted net income (loss) per share continuing operations $ ) $ Acquisition related: Amortization of acquisition related intangibles Acquisition related costs (1) - Assets impairment (2) Fair market value adjustment to acquired inventory sold - Restructuring related: Severance and retention costs ) Facility closure costs (3) 16 (5 ) 39 Fabrication production transfer costs (4) Other: Other-than-temporary impairment loss on investments (5) - - - Compensation expense (benefit)—deferred compensation plan (6) ) ) Loss (gain) on deferred compensation plan securities (6) Stock-based compensation expense Tax effects of Non-GAAP adjustments (7) Non-GAAP net income from continuing operations $ GAAP weighted average shares - diluted Non-GAAP adjustment Non-GAAP weighted average shares - diluted (8) Non-GAAP diluted net income per share continuing operations $ GAAP gross profit Acquisition and divestiture related: Amortization of acquisition related intangibles Acquisition related costs (1) - 5 Assets impairment (2) Fair market value adjustment to acquired inventory sold - - Restructuring related: Severance and retention costs ) ) Facility closure costs (3) 3 (4 ) 4 1 Fabrication production transfer costs (4) Other: Compensation expense (benefit) - deferred compensation plan (6) ) ) Stock-based compensation expense Non-GAAP gross profit GAAP R&D expenses: Acquisition and divestiture related: Acquisition related costs (1) - - ) - ) Restructuring related: Severance and retention costs ) Facility closure costs (3) (4
